Name: Commission Regulation (EC) No 1420/2001 of 12 July 2001 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1420Commission Regulation (EC) No 1420/2001 of 12 July 2001 limiting the term of validity of export licences for certain products processed from cereals Official Journal L 191 , 13/07/2001 P. 0027 - 0029Commission Regulation (EC) No 1420/2001of 12 July 2001limiting the term of validity of export licences for certain products processed from cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9 thereof,Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(3), as last amended by Regulation (EC) No 409/2001(4), and in particular Article 7(1) thereof,Whereas:(1) Article 7(1) of Regulation (EC) No 1162/95 fixes the term of validity of export licences, in particular for products processed from maize. That term of validity extends to the end of the fourth month following that of issue of the licence. The term of validity is fixed in accordance with market requirements and the need for sound management.(2) The current situation on the maize market makes it desirable to limit the issuing of licences in order to avoid committing quantities from the new marketing year. Licences to be issued in forthcoming months must be reserved for exports before the middle of September 2001. To that end, the term of validity of export licences to be issued for execution up to 15 September 2001 must be limited. A temporary derogation should accordingly be introduced to Article 7(1) of Regulation (EC) No 1162/95.(3) In order to ensure sound management of the market and to prevent speculation, provision should be made for customs export formalities for export licences for products processed from maize to be completed by 15 September 2001 at the latest either as direct exports or exports under the arrangements laid down in Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(5), as amended by Regulation (EEC) No 2026/83(6). Such limiting of the term of validity of export licences entails a derogation from Articles 28(6) and 29(5) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(7), as last amended by Regulation (EC) No 90/2001(8).(4) The application of the measures provided for in this Regulation must coincide with its entry into force in order to avoid potential market disturbance.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 7(1) of Regulation (EC) No 1162/95, export licences for products referred to in the Annex applied for from the date of entry into force of this Regulation to 14 September 2001 shall be valid until 15 September 2001 only.2. Customs export formalities for the above licences must be completed by 15 September 2001 at the latest.That deadline shall also apply to the formalities referred to in Article 32 of Regulation (EC) No 800/1999 in respect of products placed under the arrangements referred to in Regulation (EEC) No 565/80 under cover of such licences.One of the following shall be entered in Section 22 of the licences:LimitaciÃ ³n establecida en el apartado 2 del artÃ ­culo 1 del Reglamento (CE) n ° 1420/2001BegrÃ ¦nsning, jf. artikel 1, stk 2, i forordning (EF) nr. 1420/2001KÃ ¼rzung der GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 1420/2001Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) nr. 1420/2001Limitation provided for in Article 1(2) of Regulation (EC) No 1420/2001Limitation prÃ ©vue Ã l'article 1er paragraphe 2 du rÃ ¨glement (CE) n ° 1420/2001Limitazione prevista all'articolo 1, paragrafo 2 del regolamento (CE) n. 1420/2001Beperking als bepaald in artikel 1, lid 2, van Verordening (EG) nr. 1420/2001LimitaÃ §Ã £o estabelecida no n.o 2 do artigo 1.o do Regulamento (CE) n.o 1420/2001Asetuksen (EY) N:o 1420/2001 1 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitusBegrÃ ¤nsning enligt artikel 1.2 i fÃ ¶rordning (EG) nr 1420/2001.Article 2This Regulation shall enter into force on 13 July 2001.It shall apply to licences applied for from the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 60, 1.3.2001, p. 27.(5) OJ L 62, 7.3.1980, p. 5.(6) OJ L 199, 22.7.1983, p. 12.(7) OJ L 102, 17.4.1999, p. 11.(8) OJ L 14, 18.1.2001, p. 22.ANNEXto the Commission Regulation of 12 July 2001 limiting the term of validity of export licences for certain products processed from cereals>TABLE>